     Case 2:20-cr-00579-SVW Document 147 Filed 03/11/21 Page 1 of 3 Page ID #:1060



1       Ashwin J. Ram (SBN 227513)
2       aram@steptoe.com
        Michael A. Keough (SBN 327037)
3       mkeough@steptoe.com
4       Nicholas P. Silverman (pro hac vice)
        nsilverman@steptoe.com
5       STEPTOE & JOHNSON LLP
6       633 West Fifth Street, Suite 1900
        Los Angeles, CA 90071
7       Telephone: (213) 439-9400
8       Facsimile: (213) 439-9599
9      Counsel for Defendant Richard Ayvazyan
10
11                             UNITED STATES DISTRICT COURT

12                         CENTRAL DISTRICT OF CALIFORNIA

13                                               Case No. 20-cr-579 (SVW)
14      UNITED STATES OF AMERICA,
                                                 DECLARATION OF RICHARD
15                        Plaintiff,             AYVAZYAN IN SUPPORT OF
16                                               MOTION TO SUPPRESS AND
                          v.                     RETURN PROPERTY SEIZED IN
17                                               SEARCH OF SUBJECT
18      RICHARD AYVAZYAN,                        PREMISES-1
        MARIETTA TERABELIAN,
19      ARTUR AYVAZYAN,                          Judge: Hon. Stephen V. Wilson
20      TAMARA DADYAN,                           Date: April 12, 2021
                                                 Time: 11:00 a.m.
21                       Defendants.
22
23
24
25
26
27
28
        DECLARATION OF R. AYVAZYAN IN SUPPORT OF MOTION TO SUPPRESS
                        AND RETURN PROPERTY SEIZED
     Case 2:20-cr-00579-SVW Document 147 Filed 03/11/21 Page 2 of 3 Page ID #:1061



1            I, Richard Ayvazyan, declare as follows:
2            1.    I am the defendant in the above-captioned matter.
3            2.    A true and correct copy of the receipt from Hyde Park Jewelers for the
4      Cartier Santos XL SS Chrono Cartier watch, model number 4183163389YX, purchased
5      on May 1, 2019 is attached as Exhibit A.
6            3.    A true and correct copy of the receipt from Cartier for the Steel 21
7      Chronoscaph Watch, serial number 2424880317LX, purchased on October 24, 2007 is
8      attached as Exhibit B.
9            4.    A true and correct copy of a photo from my wedding to Mary Terebelian
10     and her engagement ring is attached as Exhibit C.
11           5.    A true and correct copy of the receipt from Monique Diamond, Corp. for a
12     2.00 carat diamond purchased on June 30, 2007 is attached as Exhibit D.
13           6.    A true and correct copy of a Diamond Certificate number US 84112801D
14     issued by EGL USA for a 3.01 carat round brilliant diamond certified on May 30, 2007
15     is attached as Exhibit E.
16           7.    A true and correct copy of the receipt from Parisien for one 18k ring with
17     1.85 carats and one 14k ring with 2.87 carats purchased on October 22, 2008 is attached
18     as Exhibit F.
19           8.    A true and correct copy of a February 3, 2018 photo of Mary Terabelian
20     wearing the yellow-gold Rolex watch is attached as Exhibit G.
21           9.    A true and correct copy of April 19, 2019 photos of myself wearing the
22     stainless steel Rolex watch is attached as Exhibit H.
23           10.   A true and correct copy of a August 26, 2017 photo the stainless steel
24     Rolex Datejust watch is attached as Exhibit I.
25           11.   A true and correct copy of a July 31, 2017 photo of the platinum ring is
26     attached as Exhibit J.
27           12.   A true and correct copy of an engagement photo of myself and Mary
28
                                     1
        DECLARATION OF R. AYVAZYAN IN SUPPORT OF MOTION TO SUPPRESS
                        AND RETURN PROPERTY SEIZED
     Case 2:20-cr-00579-SVW Document 147 Filed 03/11/21 Page 3 of 3 Page ID #:1062



      7HUHEHOLDQZHDULQJWKH\HOORZJROGQHFNODFHLVDWWDFKHGDV([KLELW.
               $WUXHDQGFRUUHFWFRS\RIWKHUHFHLSWIURP6HYDQD-HZHOU\IRUDN
      GLDPRQGULQJSXUFKDVHGRQ2FWREHULVDWWDFKHGDV([KLELW/
            ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW
            ([HFXWHGDW7DU]DQD&DOLIRUQLDRQ0DUFK

                                                     5HVSHFWIXOO\VXEPLWWHG






















                                     
        '(&/$5$7,212)5$<9$=<$1,168332572)027,217268335(66
                        $1'5(78513523(57<6(,=('
